Name: Commission Implementing Regulation (EU) 2017/1345 of 18 July 2017 operating deductions from fishing quotas available for certain stocks in 2017 on account of overfishing in the previous years
 Type: Implementing Regulation
 Subject Matter: international law;  fisheries;  economic geography
 Date Published: nan

 19.7.2017 EN Official Journal of the European Union L 186/6 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1345 of 18 July 2017 operating deductions from fishing quotas available for certain stocks in 2017 on account of overfishing in the previous years THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Union control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Article 105(1), (2) and (3) thereof, Whereas: (1) Fishing quotas for the year 2016 have been established by:  Council Regulation (EU) No 1367/2014 (2),  Council Regulation (EU) 2015/2072 (3),  Council Regulation (EU) 2016/72 (4), and  Council Regulation (EU) 2016/73 (5). (2) Fishing quotas for the year 2017 have been established by:  Council Regulation (EU) 2016/1903 (6),  Council Regulation (EU) 2016/2285 (7),  Council Regulation (EU) 2016/2372 (8), and  Council Regulation (EU) 2017/127 (9). (3) According to Article 105(1) of Regulation (EC) No 1224/2009, when the Commission has established that a Member State has exceeded the fishing quotas which have been allocated to it, the Commission is to operate deductions from future fishing quotas of that Member State. (4) Article 105(2) and (3) of Regulation (EC) No 1224/2009 provides that such deductions have to be operated in the following year or years by applying the respective multiplying factors as set out therein. (5) Certain Member States have exceeded their fishing quotas for the year 2016. It is therefore appropriate to operate deductions on the fishing quotas allocated to them in 2017 and, where relevant, in subsequent years, for the overfished stocks. (6) Commission Implementing Regulations (EU) 2016/2226 (10) and (EU) 2017/162 (11) have provided for deductions from fishing quotas for certain countries and species for 2016. However, for certain Member States, the deductions to be applied for some species were higher than the respective quotas available in 2016 and could therefore not be operated entirely in that year. To ensure that in such cases the full amount for the respective stocks be deducted, the remaining quantities should be taken into account when establishing deductions for 2017 and, where appropriate, from subsequent quotas. (7) In the framework of Article 3(3) of Council Regulation (EC) No 847/96 (12), by letter dated 16 November 2016, Belgium requested Commission's permission to land additional quantities of turbot and brill in Union waters of IIa and IV (T/B/2AC4-C) within the limits of 10 % of the quota. The additional quantities granted in 2016 under that procedure should be considered as exceeding permitted landings for the purpose of the deductions envisaged in Article 105 of Regulation (EC) No 1224/2009. (8) Deductions from fishing quotas, as provided for by this Regulation, should apply without prejudice to deductions applicable to 2017 quotas pursuant to Commission Implementing Regulation (EU) No 185/2013 (13). (9) Since quotas are expressed in tonnes, overfishing involving quantities of less than 1 tonne should not be considered, HAS ADOPTED THIS REGULATION: Article 1 1. The fishing quotas fixed in Regulations (EU) 2016/1903, (EU) 2016/2285, (EU) 2016/2372 and (EU) 2017/127 for the year 2017 shall be reduced as set out in the Annex to this Regulation. 2. Paragraph 1 shall apply without prejudice to deductions provided for in Implementing Regulation (EU) No 185/2013. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 22.12.2009, p. 1. (2) Council Regulation (EU) No 1367/2014 of 15 December 2014 fixing for 2015 and 2016 the fishing opportunities for Union fishing vessels for certain deep-sea fish stocks (OJ L 366, 20.12.2014, p. 1). (3) Council Regulation (EU) 2015/2072 of 17 November 2015 fixing for 2016 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea and amending Regulations (EU) No 1221/2014 and (EU) 2015/104 (OJ L 302, 19.11.2015, p. 1). (4) Council Regulation (EU) 2016/72 of 22 January 2016 fixing for 2016 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union fishing vessels, in certain non-Union waters, and amending Regulation (EU) 2015/104 (OJ L 22, 28.1.2016, p. 1). (5) Council Regulation (EU) 2016/73 of 18 January 2016 fixing for 2016 the fishing opportunities for certain fish stocks in the Black Sea (OJ L 16, 23.1.2016, p. 1). (6) Council Regulation (EU) 2016/1903 of 28 October 2016 fixing for 2017 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea and amending Regulation (EU) 2016/72 (OJ L 295, 29.10.2016, p. 1). (7) Council Regulation (EU) 2016/2285 of 12 December 2016 fixing for 2017 and 2018 the fishing opportunities for Union fishing vessels for certain deep-sea fish stocks and amending Council Regulation (EU) 2016/72 (OJ L 344, 17.12.2016, p. 32). (8) Council Regulation (EU) 2016/2372 of 19 December 2016 fixing for 2017 the fishing opportunities for certain fish stocks and groups of fish stocks in the Black Sea (OJ L 352, 23.12.2016, p. 26). (9) Council Regulation (EU) 2017/127 of 20 January 2017 fixing for 2017 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union fishing vessels, in certain non-Union waters (OJ L 24, 28.1.2017, p. 1). (10) Commission Implementing Regulation (EU) 2016/2226 of 9 December 2016 operating deductions from fishing quotas available for certain stocks in 2016 on account of overfishing in the previous years (OJ L 336, 10.12.2016, p. 28). (11) Commission Implementing Regulation (EU) 2017/162 of 31 January 2017 operating deductions from fishing quotas available for certain stocks in 2016 on account of overfishing of other stocks in the previous years and amending Implementing Regulation (EU) 2016/2226 operating deductions from fishing quotas available for certain stocks in 2016 on account of overfishing in the previous years (OJ L 27, 1.2.2017, p. 101). (12) Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (OJ L 115, 9.5.1996, p. 3). (13) Commission Implementing Regulation (EU) No 185/2013 of 5 March 2013 providing for deductions from certain fishing quotas allocated to Spain in 2013 and subsequent years on account of overfishing of a certain mackerel quota in 2009 (OJ L 62, 6.3.2013, p. 1). ANNEX DEDUCTIONS FROM QUOTAS FOR STOCKS WHICH HAVE BEEN OVERFISHED Member State Species code Area code Species name Area name Initial quota 2016 (in kilograms) Permitted landings 2016 (Total adapted quantity in kilograms) (1) Total catches 2016 (quantity in kilograms) Quota consumption related to permitted landings Overfishing related to permitted landing (quantity in kilograms) Multiplying factor (2) Additional Multiplying factor (3) (4) Outstanding deductions from previous years (5) (quantity in kilograms) Deductions to apply in 2017 (quantity in kilograms) (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) (11) (12) (13) (14) BE SRX 07D. Skates and rays Union waters of VIId 87 000 86 919 91 566 105,35 % 4 647 / / / 4 647 BE SOL 7FG. Common sole VIIf and VIIg 487 000 549 565 563 401 102,52 % 13 836 / / / 13 836 BE SOL 8AB. Common sole VIIIa and VIIIb 42 000 281 638 287 659 102,14 % 6 021 / C (6) / 6 021 BE T/B 2AC4-C Turbot and brill Union waters of IIa and IV 329 000 481 000 514 275 106,92 % 33 275 (7) / / / 33 275 DE DGS 2AC4-C Picked dogfish Union waters of IIa and IV 0 0 2 118 N/A 2 118 / / / 2 118 DE MAC 2CX14- Mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of IIa, XII and XIV 22 751 000 21 211 759 22 211 517 104,71 % 999 758 / / / 999 758 DK DGS 2AC4-C Picked dogfish Union waters of IIa and IV 0 0 1 350 N/A 1 350 / / / 1 350 DK HER 1/2- Herring Union, Faroese, Norwegian and international waters of I and II 7 069 000 10 331 363 10 384 320 100,51 % 52 957 / / / 52 957 DK JAX 4BC7D Horse mackerel and associated Union waters of IVb, IVc and VIId 5 519 000 264 664 265 760 100,42 % 1 096 / / / 1 096 DK MAC 2A34. Mackerel IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 19 461 000 13 354 035 14 677 440 109,91 % 1 323 405 / / / 1 323 405 DK MAC 2A4A-N Mackerel Norwegian waters of IIa and IVa 14 043 000 14 886 020 16 351 930 109,85 % 1 465 910 / / / 1 465 910 DK NOP 04-N. Norway pout Norwegian waters of IV 0 0 22 880 N/A 22 880 / / / 22 880 DK OTH *2AC4C Other species Union waters of IIa and IV 6 018 300 3 994 920 4 508 050 112,84 % 513 130 1,2 / / 615 756 DK POK 1N2AB. Saithe Norwegian waters of I and II / 0 3 920 N/A 3 920 / / / 3 920 DK SAN 234_1 Sandeel Union waters of sandeel management area 1 12 263 000 12 517 900 12 525 750 100,06 % 7 850 / / / 7 850 DK SAN 04-N. Sandeel Norwegian waters of IV 0 0 19 860 N/A 19 860 / / / 19 860 ES ALB AN05N Northern albacore Atlantic Ocean, north of 5 ° N 14 917 370 14 754 370 16 645 500 112,82 % 1 891 130 1,2 / / 2 269 356 ES ALF 3X14- Alfonsinos Union and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 67 000 86 159 79 185 91,90 %  6 974 / / 817 0 ES BSF 8910- Black scabbard-fish Union and international waters of VIII, IX and X 12 000 24 004 16 419 68,41 %  7 585 / / 2 703 0 ES BUM ATLANT Blue marlin Atlantic Ocean 0 0 13 396 N/A 13 396 / A / 20 094 ES COD 1/2B. Cod I and IIb 13 192 000 9 730 876 9 731 972 100,01 % 1 096 / / / 1 096 ES GHL 1N2AB. Greenland halibut Norwegian waters of I and II / 9 000 27 600 306,67 % 18 600 1,0 A / 27 900 ES GHL N3LMNO Greenland halibut NAFO 3LMNO 4 067 000 4 070 000 4 072 999 100,07 % 2 999 / C (6) / 2 999 ES SRX 67AKXD Skates and rays Union waters of VIa, VIb, VIIa-c and VIIe-k 876 000 459 287 469 586 102,24 % 10 299 / / / 10 299 ES SRX 89-C. Skates and rays Union waters of VIII and IX 1 057 000 925 232 956 878 103,42 % 31 646 / A 131 767 179 236 ES WHM ATLANT White marlin Atlantic Ocean 2 460 2 460 9 859 400,77 % 7 399 1,0 A 138 994 150 092 FR LIN 04-C. Ling Union waters of IV 162 000 262 351 304 077 115,91 % 41 726 1,0 / / 41 726 FR POK 1/2/INT Saithe International waters of I and II 0 0 2 352 N/A 2 352 / / / 2 352 FR RED 51214S Redfish (shallow pelagic) Union and international waters of V; international waters of XII and XIV 0 0 29 827 N/A 29 827 / / / 29 827 FR SBR 678- Red seabream Union and international waters of VI, VII and VIII 6 000 28 817 31 334 108,72 % 2 517 / / / 2 517 FR SRX 07D. Skates and rays Union waters of VIId 663 000 630 718 699 850 110,96 % 69 132 1,0 A / 103 698 FR SRX 67AKXD Skates and rays Union waters of VIa, VIb, VIIa-c and VIIe-k 3 255 000 3 641 000 39 254 101,08 % 39 254 / / / 39 254 FR WHG 08. Whiting VIII 1 524 000 2 406 000 2 441 333 101,47 % 35 333 / / / 35 333 IE PLE 7FG. Plaice VIIf and VIIg 200 000 66 332 67 431 101,66 % 1 099 / / / 1 099 IE POK 1N2AB. Saithe Norwegian waters of I and II / 0 5 969 N/A 5 969 / / / 5 969 IE SRX 67AKXD Skates and rays Union waters of VIa, VIb, VIIa-c and VIIe-k 1 048 000 949 860 980 960 103,27 % 31 056 / A (6) / 31 056 NL DGS 2AC4-C Picked dogfish Union waters of IIa and IV 0 0 1 260 N/A 1 260 / / / 1 260 NL HAD 7X7A34 Haddock VIIb-k, VIII, IX and X; Union waters of CECAF 34.1.1 / 559 26 220 N/A 25 661 / / / 25 661 NL HER *25B-F Herring II, Vb north of 62 ° N (Faroes waters) 736 000 477 184 476 491 99,86 %  693 / / 23 551 22 858 NL OTH *2A-14 Associate by-catches to horse mackerel (boarfish, whiting and mackerel) Union waters of IIa, IVa, VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV 1 663 800 1 777 300 2 032 689 114,37 % 255 389 1,2 / / 306 467 NL POK 2A34. Saithe IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 68 000 110 846 110 889 100,04 % 43 (8) / / 1 057 1 057 NL T/B 2AC4-C Turbot and brill Union waters of IIa and IV 2 493 000 2 551 261 2 737 636 107,31 % 186 375 / / / 186 375 PT BUM ATLANT Blue marlin Atlantic ocean 49 550 49 550 50 611 102,14 % 1 061 / / / 1 061 PT GHL 1N2AB Greenland Halibut Norwegian waters of I and II / 18 487 18 487 N/A 18 487 / / / 18 487 PT MAC 8C3411 Mackerel VIIIc, IX and X; Union waters of CECAF 34.1.1 6 971 000 6 313 658 6 823 967 108,08 % 510 309 / / / 510 309 PT SRX 89-C. Skates and rays Union waters of VIII and IX 1 051 000 1 051 000 1 068 676 101,68 % 17 676 / / / 17 676 PT SWO AN05N Swordfish Atlantic Ocean, North of 5 ° N 1 161 950 1 541 950 1 561 142 101,24 % 19 192 / / / 19 192 UK DGS 15X14 Picked dogfish Union and international waters of I, V, VI, VII, VIII, XII and XIV 0 0 12 585 N/A 12 585 / / / 12 585 UK DGS 2AC4-C Picked dogfish Union waters of IIa and IV 0 0 17 776 N/A 17 776 / / / 17 776 UK HER 4AB. Herring Union and Norwegian waters of IV north of 53 ° 30 ² N 70 348 000 70 710 390 73 419 998 103,83 % 2 709 608 / / 2 709 608 UK MAC 2CX14- Mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of IIa, XII and XIV 208 557 000 195 937 403 209 143 232 106,74 % 13 205 829 / A (6) / 13 205 829 UK SAN 234_1 Sandeel Union waters of sandeel management area 1 268 000 0 0 N/A 0 / / 1 466 168 1 466 168 UK SRX 67AKXD Skates and rays Union waters of VIa, VIb, VIIa-c and VIIe-k 2 076 000 2 006 000 2 008 431 100,12 % 2 431 / / / 2 431 UK T/B 2AC4-C Turbot and brill Union waters of IIa and IV 693 000 522 000 544 680 104,34 % 22 680 / / / 22 680 (1) Quotas available to a Member State pursuant to the relevant fishing opportunities Regulations after taking into account exchanges of fishing opportunities in accordance with Article 16(8) of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (OJ L 354, 28.12.2013, p. 22), quota transfers from 2015 to 2016 in accordance with Article 4(2) of Council Regulation (EC) No 847/96 (OJ L 115, 9.5.1996, p. 3), with Article 5a of Council Regulation (EU) No 1221/2014 (OJ L 330, 15.11.2014, p. 16), with Article 18a of Council Regulation (EU) 2015/104 (OJ L 22, 28.1.2015, p. 1), with Article 15(9) of Regulation (EU) No 1380/2013 or reallocation and deduction of fishing opportunities in accordance with Articles 37 and 105 of Regulation (EC) No 1224/2009. (2) As set out in Article 105(2) of Regulation (EC) No 1224/2009. Deduction equal to the overfishing * 1,00 shall apply in all cases of overfishing equal to, or less than, 100 tonnes. (3) As set out in Article 105(3) of Regulation (EC) No 1224/2009 and provided that the extent of overfishing exceeds 10 %. (4) Letter A indicates that an additional multiplying factor of 1,5 has been applied due to consecutive overfishing in the years 2014, 2015 and 2016. Letter C indicates that an additional multiplying factor of 1,5 has been applied as the stock is subject to a multiannual plan. (5) Remaining quantities that could not be deducted in 2016 pursuant to Regulation (EU) 2016/2226 as amended by Regulation (EU) 2017/162 because there was no or not sufficient quota available. (6) Additional multiplying factor not applicable because the overfishing does not exceed 10 % of the permitted landings. (7) At Belgium`s request, additional landings up to 10 % of the T/B quota were permitted by the Commission according to Article 3(3) of Regulation (EC) No 847/96. (8) Quantities below one tonne are not considered.